           Case 2:20-cv-01765-APG-EJY Document 12 Filed 12/01/20 Page 1 of 13




     JESSE SBAIH & ASSOCIATES, LTD.
1    Jesse M. Sbaih (#7898)
2    Ines Olevic-Saleh (#11431)
     The District at Green Valley Ranch
3    170 South Green Valley Parkway, Suite 280
     Henderson, Nevada 89012
4    Tel    (702) 896-2529
     Fax    (702) 896-0529
5    Email: jsbaih@sbaihlaw.com
6
     Attorneys for Plaintiff
7
                                    UNITED STATES DISTRICT COURT
8
                                          DISTRICT OF NEVADA
9
     PARNELL COLVIN,                                   Case No.: 2:20-cv-01765-APG-EJY
10

11                     Plaintiff,
     vs.
12
     M.J. DEAN CONSTRUCTION, INC.;                    OPPOSITION TO DEFENDANT’S MOTION
13   DOES I through X; AND ROE                            TO DISMISS COMPLAINT, AND
     CORPORATIONS XI–XX, INCLUSIVE,                  COUNTERMOTION FOR LEAVE TO AMEND
14
     inclusive;                                                 THE COMPLAINT
15

16                     Defendant.

17           COMES NOW Plaintiff Parnell Colvin (“Mr. Colvin” or “Plaintiff”), by and through his
18
     attorneys of record, Jesse Sbaih & Associates, Ltd., and hereby files this Opposition to Defendant’s
19
     Motion to Dismiss Complaint (ECF No. 7) and Countermotion for Leave to Amend the Complaint.
20
             This Opposition and Countermotion are made and based on the following Memorandum of
21
     Points and Authorities, the papers on file herein, and any oral argument that the Court may entertain.
22

23           DATED this 1st day of December, 2020.

24                                                         JESSE SBAIH & ASSOCIATES, LTD.

25                                                By       _/s/ Ines Olevic-Saleh_______
                                                           Jesse M. Sbaih (#7898)
26
                                                           Ines Olevic-Saleh (#11431)
27                                                         The District at Green Valley
                                                           170 South Green Valley Parkway, Suite 280
28                                                         Henderson, Nevada 89012
                                                                    Attorneys for Plaintiff
                                                       1 of 13
           Case 2:20-cv-01765-APG-EJY Document 12 Filed 12/01/20 Page 2 of 13




                            MEMORANDUM OF POINTS AND AUTHORITIES
1
                                                         I.
2
                                                INTRODUCTION
3
             As described in his Complaint, Mr. Colvin was subjected to deplorable conduct by Defendant
4
     M.J. Dean Construction, Inc. (“Defendant” or “M.J. Dean”), his former employer. Mr. Colvin, an
5
     African American gentleman, was subjected to ongoing harassment, humiliation, and discrimination
6
     including, but not limited being called the “N word”, being forced to do jobs no one else was forced to
7
     do just for the sake of public humiliation, being asked to complete an unreasonable number of tasks,
8
     being repeatedly humiliated in front of other employees, and ultimately being unlawfully discharged.
9
             In its Motion to Dismiss, Defendant attempts to trivialize its behavior and minimize Mr.
10
     Colvin’s damages in an attempt to improperly dismiss a number of Mr. Colvin’s claims.
11
             Namely, contrary to Defendant’s assertions, neither Mr. Colvin’s claim for Negligent Infliction
12
     of Emotional Distress nor his claim for Negligent Hiring, Training and Supervision are preempted by
13
     the Nevada Industrial Insurance Act as there is no causal relationship between Mr. Colvin’s injury and
14
     the nature of his work at M.J. Dean. Further, Mr. Colvin has sufficiently plead his injuries in order to
15
     maintain his causes of action for both negligent and intentional infliction of emotional distress.
16
             Also, contrary to Defendant’s downplay of the outrageousness of its behavior, Mr. Colvin has
17
     adequately plead that Defendant’s actions were extreme and outrageous to sustain his Intentional
18
     Infliction of Emotional Distress claim. Moreover, Mr. Colvin has provided more than sufficient
19
     factual background to properly plead his claim for Negligent Hiring, Training and Supervision.
20
             Finally, Mr. Colvin set forth the claims for Vicarious Liability/Respondeat Superior in a
21
     separate cause of action in order to highlight the theory of liability implicating M.J. Dean. However, if
22
     this Honorable Court considers that subject allegations should not be plead as a separate cause of
23
     action, Plaintiff respectfully requests leave to amend his Complaint to plead Vicarious
24
     Liability/Respondeat Superior as a theory of Defendant’s liability under the appropriate individual
25
     causes of action.
26
     ///
27
     ///
28

                                                       2 of 13
           Case 2:20-cv-01765-APG-EJY Document 12 Filed 12/01/20 Page 3 of 13




1                                                      II.

2                                         BACKGROUND FACTS

3            Mr. Colvin is an African American gentleman, a family man and a hard-worker who has been a

4    long-time member of the Laborer’s’ International Union of North America, Local 872. ECF No. 1, ¶

5    10.

6            On or about July 17, 2019, Mr. Colvin (an experienced laborer with years of experience

7    working on various construction projects in Las Vegas and elsewhere) was hired by M.J. Dean for a

8    position of a Concrete Laborer, to work at M.J. Dean’s MSG Sphere project (the “Project”). Id., ¶ 11.

9    Mr. Colvin was excited and grateful to have obtained such a position as it promised stable and long-

10   term employment with a reputable employer and union pay, to allow him to support his family. Id., ¶

11   12.

12           Mr. Colvin’s immediate supervisor at the Project was Kevin Gutierrez (“Mr. Gutierrez”). Id., ¶

13   13. Soon after meeting Mr. Colvin, Mr. Gutierrez expressed his displeasure with having to manage

14   Mr. Colvin by telling him: ”if you don’t do what I say, you will get the fu.. out of here as fast as you

15   came in.” Id.

16           Mr. Colvin was shocked and dismayed at such an inappropriate and unwarranted welcome. Id.,

17   ¶ 14 However, Mr. Colvin appreciated an opportunity to work for M.J. Dean and decided to do his

18   best to appease Mr. Gutierrez and to focus on doing his job. Id.

19           True to his initial message to Mr. Colvin, Mr. Gutierrez subjected Mr. Colvin to ongoing

20   harassment, humiliation, and discrimination. Id., ¶ 15.

21           Specifically, Mr. Gutierrez frequently demanded that Mr. Colvin do various unnecessary tasks,

22   he followed him around and scrutinized his work, sent him away from his assigned jobs at the Project

23   to work with other crews, and made derogatory comments directly to Mr. Colvin. Id., ¶ 16.

24           For example, Mr. Gutierrez would demand that Mr. Colvin get on his hands and knees to clean

25   up, which could have easily been done with available tools. Id., ¶ 17.     Mr. Gutierrez’s demand that

26   Mr. Colvin not use available tools was for the sole reason of humiliating and demeaning Mr. Colvin in

27   front of other people. Id.

28

                                                      3 of 13
         Case 2:20-cv-01765-APG-EJY Document 12 Filed 12/01/20 Page 4 of 13




1            In addition, Mr. Gutierrez would never allow Mr. Colvin to work overtime at the Project.

2    However, Mr. Gutierrez would routinely allow other employees (even those hired after Mr. Colvin) to

3    work overtime.     Id., ¶ 18.      Moreover, Mr. Gutierrez would frequently give Mr. Colvin an

4    unreasonable number of tasks which made it nearly impossible for Mr. Colvin to complete in a day.

5    Id., ¶ 19.    It was clear that Mr. Gutierrez was attempting to frustrate Mr. Colvin and cause him to

6    quit. Id., ¶ 20.

7            Mr. Colvin was seriously disturbed by Mr. Gutierrez’s mistreatment and harassment. Id., ¶ 21.

8    Mr. Colvin invariably dreaded any interaction with Mr. Gutierrez. Id.      However, Mr. Colvin, in need

9    of a job to put food on the table and grateful to work with M.J. Dean, hoped that Mr. Gutierrez would

10   stop mistreating him and he continued to focus his efforts on doing his job the best way possible. Id.,

11   ¶ 22.

12           In or about the beginning of November 2019, Mr. Colvin was on the deck, cleaning and

13   removing wire out of the beams when Mr. Gutierrez approached him. Id., ¶ 23. Mr. Gutierrez asked

14   Mr. Colvin what he was doing. Id. Mr. Colvin explained what tasks he had completed and what he

15   was doing. Id.

16           Intimidated and exasperated by Mr. Gutierrez’s mistreatment and constant scrutiny, Mr. Colvin

17   asked Mr. Gutierrez why he is constantly “picking” on him and making his job so difficult. Id., ¶ 24.

18   Mr. Gutierrez had no response for Mr. Colvin that day. Id., ¶ 25. However, the next day, Mr.

19   Gutierrez came to Mr. Colvin and apologized for his prior behavior saying he will “start over”. Id.

20           Despite his promise, on or about November 14, 2019, Mr. Gutierrez, as he has frequently done

21   before, came to Mr. Colvin and instructed him to leave his usual area of work and join another crew.

22   Id., ¶ 26. Mr. Colvin, frustrated at constantly being displaced for no legitimate reason, said that this is

23   his usual area where he completes his tasks. Id.

24           In response, Mr. Gutierrez said, “I am your fu..ing boss and you do as I say!” Id., ¶ 27.    Once

25   again, Mr. Colvin inquired why Mr. Gutierrez is mistreating him. Mr. Gutierrez responded, “I am not

26   fu..ing doing this, I am going to give you your two fucking checks.” Id., ¶ 28.

27

28

                                                        4 of 13
           Case 2:20-cv-01765-APG-EJY Document 12 Filed 12/01/20 Page 5 of 13




1            Mr. Colvin, very concerned about losing his job for no reason, asked Mr. Gutierrez, why he

2    continues to “mess” with him. Id., ¶ 29. In response, Mr. Gutierrez threw his hands up and said, “I

3    am done with you NIG..R!!!” and walked away. Id.

4            Mr. Colvin was shocked and traumatized. Id., ¶ 30.    He was humiliated and degraded. Id. He

5    was in disbelief that in this day and age, in light of growing awareness of the horrific consequences of

6    racial discrimination, he was still subjected to such demeaning conduct. Id.

7            On that same day (November 14, 2019), Mr. Colvin filled out and submitted an Employee

8    Incident Investigation Report where he described the disturbing interaction with Mr. Gutierrez (the

9    “Internal Complaint”). Id., ¶ 31.

10           Upon learning of the incident, John Thomason, a director at M.J. Dean, advised Mr. Colvin

11   that Mr. Gutierrez would be fired. Id., ¶ 32. Outrageously, rather than terminating Mr. Gutierrez to

12   rid M.J. Dean of a toxic and discriminatory environment, M.J. Dean decided to move Mr. Colvin to

13   work for Dave Moody, also a yard supervisor. Id., ¶ 33.

14           To add insult to injury, contrary to Mr. Thomason/M.J. Dean’s representations to Mr. Colvin,

15   Mr. Gutierrez’s employment was not terminated. Id., ¶ 34. Instead, on or about April 4, 2020, Mr.

16   Colvin’s employment was terminated. Id., ¶ 35.

17           Specifically, at some point just prior to Mr. Colvin’s discharge, Mr. Moody went to work at a

18   different job site at the Project. Id., ¶ 36. Despite not being Mr. Colvin’s supervisor and despite M.J.

19   Dean’s knowledge of Mr. Gutierrez’s mistreatment, harassment, and discriminatory conduct of Mr.

20   Colvin, M.J. Dean placed Mr. Gutierrez in charge of Mr. Colvin again. Id., ¶ 37.

21           At that time, Mr. Gutierrez jumped at the opportunity to retaliate against Mr. Colvin by

22   terminating Mr. Colvin’s employment under the ruse that there was “lack of work.” Id., ¶ 38.

23   However, M.J. Dean’s and Mr. Gutierrez’s “lack of work” justification for terminating Mr. Colvin’s

24   employment was brazenly inaccurate. Id., ¶ 39.

25           Indeed, the non-African American laborers who became employed by M.J. Dean after Mr.

26   Colvin and had less seniority (Gilbert and Julian) were not terminated due to “lack of work.” Id., ¶

27   40.    In fact, a couple of non-African American laborers who were previously laid off by M.J. Dean

28   from other areas of the project were called back to do Mr. Colvin’s job (Andy and Lillow [sic]). Id.

                                                      5 of 13
         Case 2:20-cv-01765-APG-EJY Document 12 Filed 12/01/20 Page 6 of 13




1           Moreover, the subsequent job postings at the Union clearly indicated that M.J. Dean was

2    looking for laborers. Id., ¶ 41.

3           Clearly, there was no lack of work at M.J. Dean and Mr. Colvin was fired in retaliation for his

4    complaints of racial discrimination. Id., ¶ 42.

5                                                      III.

6                                            LEGAL ARGUMENT

7       1. Standard of Review for Motion to Dismiss

8           Like its Nevada state counterpart, Federal Rule of Civil Procedure 8(a)(2) requires only "a

9    short and plain statement of the claim showing that the pleader is entitled to relief" in order to "give

10   the defendant fair notice of what the . . . claim is and the grounds upon which it rests." Conley v.

11   Gibson, 355 U.S. 41, 47, 78 S. Ct. 99, 2 L. Ed. 2d 80 (1957). When considering a motion to dismiss

12   under Rule 12(b)(6) for failure to state a claim, dismissal is appropriate only when the complaint does

13   not give the defendant fair notice of a legally cognizable claim and the grounds on which it rests. See

14   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554, 127 S.Ct. 1955, 1964, 167 L. Ed. 2d 929 (2007)

15   (emphasis added).

16          In considering whether a complaint is sufficient to state a claim, this Court must take all

17   material allegations as true and construe them in the light most favorable to the plaintiff. See NL

18   Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). To survive a motion to dismiss, Plaintiff

19   need only plead facts for which a particular defendant may plausibly be liable for the alleged conduct.

20   See Bell, 550 U.S. at 554. Indeed, the Supreme Court further clarified that, in order to avoid a motion

21   to dismiss, the complaint need only contain "factual content that allows the court to draw the

22   reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556

23   U.S. 662, 664, 129 S.Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009).

24
            A.      Nevada Industrial Insurance Act Does not Preempt Plaintiff’s Claims for Negligent
25                  Infliction of Emotional Distress and Negligent Hiring, Training and Supervision
26          Under N.R.S. 616A.020, the rights and remedies provided by the Nevada Industrial Insurance
27   Act (NIIA) “for an employee on account of an injury by accident sustained arising out of and in the
28   course of the employment shall be exclusive.”      However, the “NIIA does not make an employer ...

                                                       6 of 13
         Case 2:20-cv-01765-APG-EJY Document 12 Filed 12/01/20 Page 7 of 13




1    absolutely immune from suit for any and all on-the-job injuries suffered by its employees.” Fusco v.

2    Tropicana Las Vegas, Inc., No. 2:13-CV-01723-APG, 2014 WL 4843677, at *3 (D. Nev. Sept. 26,

3    2014) (internal citations omitted).

4           An “injury” under the statute means “a sudden and tangible happening of a traumatic nature,

5    producing immediate or prompt result[,] which is established by medical evidence[.]” N.R.S. §

6    616A.265(1). “Accident” is defined as “an unexpected or unforeseen event happening suddenly and

7    violently, with or without human fault, and producing at the time objective symptoms of an injury.”

8    N.R.S. § 616A.030.

9            “[I]njuries that fall within the ambit of the NIIA's coverage are those that both arise out of the

10   employment and occur within the course of that employment. Wood v. Safeway, Inc., 121 Nev. 724,

11   733, 121 P.3d 1026, 1032 (2005) (emphasis added). An injury “arise[s] out of one's employment when

12   there is a causal connection between the employee's injury and the nature of the work or workplace.”

13   Id. An injury occurs within the course of the employment if it occurs “at work, during working hours,

14   and while the employee is reasonably performing his or her duties.” Id.

15          In this matter, Mr. Colvin did not suffer a “sudden and tangible happening of a traumatic

16   nature”. Instead, Mr. Colvin was subjected to systematic and ongoing harassment and discrimination

17   precipitating other causes of action as alleged. Also, M.J. Dean’s actions towards Mr. Colvin could

18   not be characterized as an accident.

19          Moreover, Mr. Colvin was hired by M.J. Dean for a position of a Concrete Laborer, to work at

20   M.J. Dean’s MSG Sphere project. There is no causal connection between Mr. Colvin’s injuries

21   resulting from him being a victim of negligent infliction of emotional distress and negligent hiring

22   training and supervision, and the nature of the work or workplace (construction and labor). As such,

23   Mr. Colvin’s claims for Negligent Infliction of Emotional Distress and Negligent Hiring, Training and

24   Supervision are not preempted by the NIIA and should not be dismissed.

25
            B.      Mr. Colvin’s Claim for Negligent Infliction of Emotional Distress Should not be
26                  Dismissed
27          Nevada law provides a “direct” theory of negligent infliction of emotional distress, where
28   victims of a defendant's negligent acts can recover damages for emotional distress. See Shoen v.

                                                       7 of 13
         Case 2:20-cv-01765-APG-EJY Document 12 Filed 12/01/20 Page 8 of 13




1    Amerco, Inc., 111 Nev. 735, 748, 896 P.2d 469, 477 (1995). To state a claim for “direct” negligent

2    infliction of emotional distress, a plaintiff must allege: (1) the defendant acted negligently, (2) either a

3    physical impact or, in the absence of a physical impact, proof of a serious emotional distress causing

4    physical injury or illness, and (3) actual or proximate causation. See Barmettler v. Reno Air, Inc.,

5    956 P.2d 1382, 1387 (Nev. 1998).

6           In its Motion, Defendant does not deny that it acted negligently towards Mr. Colvin.

7    Defendant’s sole issue with Mr. Colvin’s fulfilment of elements of NIED, is a contention that Mr.

8    Colvin did not suffer a physical injury and that “[a]llegations of insomnia and general physical or

9    emotional discomfort are insufficient.” ECF No. 7, p.6:11-25.

10          However, in Nevada, “[e]ven without the obvious physical contact, Plaintiff might alternatively

11   be able show that she suffered severe emotional distress” for the purpose of alleging a claim for NIED.

12   Burns v. Mayer, 175 F. Supp. 2d 1259, 1269 (D. Nev. 2001).

13          As evidenced by Mr. Colvin’s Complaint, Mr. Colvin suffered severe emotional distress which

14   “included, among others, humiliation, depression, anxiety, fear and trouble sleeping” ECF No. 1. As

15   such, Mr. Colvin alleged not just insomnia and general discomfort, but specific ailments which no one

16   can deny constitute serious and severe emotional distress sufficient to satisfy the subject element of

17   Mr. Colvin’s NIED claim.

18          Accordingly, Mr. Colvin has sufficiently alleged his claim for Negligent Infliction of

19   Emotional Distress and same should not be dismissed.

20
            C.      Mr. Colvin’s Claim for Intentional Infliction of Emotional Distress Should not be
21                  Dismissed
22          To state a claim for intentional infliction of emotional distress (“IIED”) the plaintiff must
23   allege the following: “(1) extreme and outrageous conduct with either the intention of, or reckless
24   disregard for, causing emotional distress, (2) the plaintiff's having suffered severe or extreme
25   emotional distress, and (3) actual or proximate causation.” Dillard Dep't Stores, Inc. v. Beckwith, 115
26   Nev. 372, 989 P.2d 882, 886 (1999) (internal citations omitted).
27

28

                                                         8 of 13
         Case 2:20-cv-01765-APG-EJY Document 12 Filed 12/01/20 Page 9 of 13




1              “[E]xtreme and outrageous conduct is that which is outside all possible bounds of decency and

2    is regarded as utterly intolerable in a civilized community.” Maduike v. Agency Rent–A–Car, 114

3    Nev. 1, 953 P.2d 24, 26 (1998) (internal quotation marks and citation omitted).

4              The Nevada Supreme Court has referred to the Restatement (Second) of Torts § 46 as relevant

5    authority for IIED claims under Nevada law. See, e.g., Olivero v. Lowe, 116 Nev. 395, 995 P.2d 1023,

6    1027 (2000); Selsnick v. Horton, 96 Nev. 944, 620 P.2d 1256, 1257 (1980). The Restatement states

7    that extreme and outrageous conduct may arise “from the actor's knowledge that the other is peculiarly

8    susceptible to emotional distress, by reason of some physical or mental condition or peculiarity.”

9    Restatement (Second) of Torts § 46 cmt. f. Extreme and outrageous conduct also “may arise from an

10   abuse by the actor of a position, or a relation with the other, which gives him actual or apparent

11   authority over the other, or power to affect his interests.” Id. cmt. e.

12             In its Motion, Defendant makes a laudable attempt to trivialize the despicable nature of its

13   conduct towards Mr. Colvin. Mr. Gutierrez called Mr. Colvin the “N word”. Mr. Gutierrez called Mr.

14   Colvin one of the most contemptuous words in the English language which stands for profound hate,

15   disdain, and disrespect. Mr. Gutierrez subjected Mr. Colvin to ongoing harassment, humiliation and

16   discrimination. Mr. Gutierrez frequently demanded that Mr. Colvin do various unnecessary tasks, he

17   followed him around and scrutinized his work, sent him away from his assigned jobs to work with

18   other crews, and made other derogatory comments directly to Mr. Colvin.

19             Mr. Gutierrez would demand that Mr. Colvin get on his hands and knees to clean up, which

20   could have easily been done with available tools. Mr. Gutierrez’s demand that Mr. Colvin not use

21   available tools was for the sole reason of humiliating and demeaning Mr. Colvin in front of other

22   people.

23             Everyone saw this and no one did anything. It was only when Mr. Colvin made a formal

24   complaint that M.J.Dean made a feeble attempt at taking action by placing Mr. Colvin under

25   supervision of another employee. However, the change was only in form and not in substance as Mr.

26   Gutierrez ultimately remerged as Mr. Colvin’s supervisor who caused Mr. Colvin to be fired from his

27   job with M.J. Dean. On the other hand, based on information and belief, Mr. Gutierrez suffered no

28   consequences of his appalling behavior.

                                                         9 of 13
         Case 2:20-cv-01765-APG-EJY Document 12 Filed 12/01/20 Page 10 of 13




1              Indeed, Mr. Gutierrez must have known of the humiliating effect that an “N word” uttered to

2    his African-American subordinate will have. Moreover, as his superior, Mr. Gutierrez had an actual

3    authority over Mr. Colvin and had power to affect Mr. Colvin’s interests which was demonstrated by

4    Mr. Colvin’s discharged from his employment with M.J. Dean.

5              The fact that Defendant could call the above anything other than extreme, outrageous and done

6    with intent of, or reckless disregard for causing emotional distress to Mr. Colvin, is outrageous in

7    itself.

8              As already mentioned, Mr. Colvin suffered “severe and extreme emotional distress which

9    included, among others, humiliation, depression anxiety, fear and trouble sleeping.” ECF No. 1, ¶ 72.

10   As such, Mr. Colvin alleged not just insomnia and general discomfort, but specific ailments which no

11   one can deny constitute serious and severe emotional distress sufficient to satisfy the subject element

12   of Mr. Colvin’s IIED claim.

13             Based on the foregoing, Mr. Colvin’s claim for Intentional Infliction of Emotional Distress

14   should not be dismissed.

15             D.     Plaintiff’s Countermotion for Leave to Amend Complaint to include allegation of
16                    Vicarious Liability/Respodeat Superior as a Theory of Liability
               The doctrine of respondeat superior provides that employers are vicariously liable for the
17
     actions of their employees within the scope of employment. Mitschke v. Gosal Trucking, LDS., No.
18
     2:14-CV-1099 JCM VCF, 2014 WL 5307950, at *3 (D. Nev. Oct. 16, 2014). It its Motion, Defendant
19
     does not deny that M.J. Dean is vicariously liable for the actions of its employees implicated in the
20
     Plaintiff’s Complaint. Therefore, M.J. Dean does not dispute the substance of the Plaintiff’s Vicarious
21
     Liability/Respondeat Superior allegations.
22
               The only issue M.J. Dean has with Plaintiff’s Fourth Cause of Action is that it was alleged as a
23
     separate cause of action. In an effort to highlight the theory of liability implicating M.J. Dean,
24
     Plaintiff set forth his allegations of Vicarious Liability/Respondeat Superior as a separate cause of
25
     action. Plaintiff does not oppose to dismissal of Plaintiff’s allegations for Vicarious
26
     Liability/Respondeat Superior as a separate cause of action as long as Plaintiff’s theory of liability
27

28

                                                        10 of 13
        Case 2:20-cv-01765-APG-EJY Document 12 Filed 12/01/20 Page 11 of 13




1    against M.J. Dean remains intact. For that purpose, Plaintiff respectfully requests leave to amend his

2    Complaint.

3              Fed.R.Civ.P. 15(a) provides that a “court should freely give leave when justice so requires.”

4    Rule 15(a) “mandates a liberal reading of the rule's direction for ‘free’ allowance: motions to amend

5    are to be granted in the absence of a ‘declared reason’ ‘such as undue delay, bad faith or dilatory

6    motive ..., repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to

7    opposing party ..., futility of amendment, etc.’ ” Ward Elecs. Serv., Inc. v. First Commercial Bank,

8    819 F.2d 496, 497 (4th Cir.1987) (internal citations omitted).

9              Accordingly, Plaintiff hereby makes a countermotion for leave to amend his Complaint as set

10   forth in the proposed Amended Complaint attached hereto as Exhibit 1.

11             E.     Mr. Colvin’s Claim for Negligent Hiring, Training and Supervision Should not be
12                    Dismissed
               To succeed on a claim for negligent hiring, training, supervision, and/or retention under
13
     Nevada law, a plaintiff must establish that: (1) defendant owed a duty of care to the plaintiff; (2)
14
     defendant breached that duty by hiring, retaining, training, and/or supervising an employee even
15
     though defendant knew or should have known of the employee's dangerous propensities; (3) the breach
16
     caused the plaintiff's injuries; and (4) damages. Hall v. SSF, Inc., 930 P.2d 94,99 (Nev. 1996).
17
               In its Motion, Defendant suggests that Plaintiff must provide every single detail regarding the
18
     subject cause of action in his Complaint. Defendant forgets that to survive a motion to dismiss,
19
     Plaintiff need only plead facts for which a particular defendant may plausibly be liable for the alleged
20
     conduct. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554, 127 S.Ct. 1955, 1964, 167 L. Ed. 2d 929
21
     (2007).
22
               In its Motion, Defendant focuses on few of Plaintiff’s allegations while failing to mention the
23
     others. Namely, in the section for the Seventh Claim for Relief (Negligent Hiring, Training and
24
     Supervision), in paragraph 81, Plaintiff incorporates by reference all of the preceding paragraphs. As
25
     such, not only does the Plaintiff allege all of the elements necessary for the subject claim (paragraphs
26
     76-80), but he also offers additional factual background provided by his painstaking recitation of facts
27
     giving rise to all of his claims.
28

                                                        11 of 13
        Case 2:20-cv-01765-APG-EJY Document 12 Filed 12/01/20 Page 12 of 13




1           As such, Plaintiff’s Complaint clearly describes that despite M.J. Dean’s knowledge of Mr.

2    Gutierrez’s repeated harassment of Mr. Colvin, it chose to retain him as an employee which enabled

3    him to deliver a final employment blow to Mr. Colvin by firing him. Moreover, the Complaint lists

4    other M.J. Dean employees which were implicated in M.J. Dean’s despicable conduct and whose

5    hiring, retention and supervision gives rise to Mr. Colvin’s allegations.

6           Therefore, Plaintiff has more than sufficiently plead his cause of action for negligent hiring

7    training and supervision and this cause of action should not be dismissed. In the unlikely event this

8    Honorable Court finds that Plaintiff should re-iterate all of the applicable facts for the purpose of

9    alleging this cause of action, Plaintiff respectfully requests that this Honorable Court grant leave so

10   that Plaintiff can amend his Complaint accordingly.

11                                                       IV.

12                                               CONCLUSION
13          Based on the foregoing, Mr. Colvin respectfully requests that this Honorable Court deny

14   Defendants’ Motion to Dismiss in its entirety. In the event this Honorable Court finds that Plaintiff

15   needs to re-iterate his factual allegations in the Negligent Hiring, Training and Supervision cause of

16   action, Plaintiff respectfully requests the leave of court to amend his complaint accordingly.

17           Moreover, Plaintiff respectfully requests that this Honorable Court grant leave in order for

18   him to amend his complaint to add the allegations for Vicarious Liability/Respondeat Superior as a

19   theory of liability as set forth in the proposed Amended Complaint attached hereto as Exhibit 1.

20          DATED this 1st day of December, 2020.
                                                             JESSE SBAIH & ASSOCIATES, LTD.
21

22                                                 By        _/s/ Ines Olevic-Saleh_______
                                                             Jesse M. Sbaih (#7898)
23                                                           Ines Olevic-Saleh (#11431)
                                                             The District at Green Valley
24                                                           170 South Green Valley Parkway, Suite 280
                                                             Henderson, Nevada 89012
25                                                                    Attorneys for Plaintiff
26

27

28

                                                        12 of 13
       Case 2:20-cv-01765-APG-EJY Document 12 Filed 12/01/20 Page 13 of 13




1                                   CERTIFICATE OF SERVICE
2          Pursuant to FRCP Rule 5(b), I certify that I am an employee of the law firm of Jesse Sbaih &
3    Associates, Ltd., and that on this 1st day of December, 2020, I caused OPPOSITION TO
4    DEFENDANT’S MOTION TO DISMISS COMPLAINT, AND COUNTERMOTION FOR
5    LEAVE TO AMEND THE COMPLAINT to be served via electronic service to the following:
6

7          Martin A. Little, Esq.
           Robert L. Rosenthal, Esq.
8          Howard & Howard Attorneys PLLC
           3800 Howard Hughes Pkwy, Suite 1000
9          Las Vegas, NV 89169
                  Attorneys for Defendant
10

11

12
                                       _______/s/ Ines Olevic-Saleh______________
13                                     An employee of Jesse Sbaih & Associates, Ltd.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  13 of 13
